Case: 4:19-cv-02590-CDP Doc. #: 47 Filed: 08/28/20 Page: 1 of 3 PageID #: 2576




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ALICIA STREET, et al.,                            )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   Cause No. 4:19-CV-02590-CDP
                                                  )
LT. COL. LAWRENCE O’TOOLE, et al.,                )
                                                  )
       Defendants.                                )

                         RESPONSE TO ORDER TO SHOW CAUSE

       In response to the Court’s August 14, 2020 Order to Show Cause, Plaintiffs state the

following:

       1.      On September 17, 2019, Plaintiffs filed the instant action against Defendants. At

that time, Plaintiffs delivered Notices and Waivers to each Defendant by delivering them to the

City of St. Louis Metropolitan Police Department.

       2.      The St. Louis Metropolitan Police Department rejected the delivery and returned

the notices and waivers to Plaintiffs’ counsel.

       3.      In lieu this delivery, the City Counselor’s office agreed to work with the St. Louis

Metropolitan Police Department and Defendants to confirm that Defendants were requesting

representation by the City of St. Louis.

       4.      On January 16, 2020, Plaintiffs filed an Amended Complaint, adding a number of

additional Defendants.

       5.      On March 17, 2020, the City Counselor’s office entered its appearance on behalf

of the vast majority of Defendants.




                                                  1
Case: 4:19-cv-02590-CDP Doc. #: 47 Filed: 08/28/20 Page: 2 of 3 PageID #: 2577




       6.      Upon receipt of the Court’s Order to Show Cause, Plaintiffs’ counsel and City

Counselor’s office have been communicating regarding whether the City Counselor’s office will

enter on behalf of Defendants Rebecca Andrews, Daniel Cora, Bradford Ellis, Orie Figgs, Michael

Flatley, Derrick Frye, Daniel Howard, Jon Long, Brandon Moore, Aaron Mueller, William Olsten,

Cliff Sommer, Christopher Tanner, Matt Tesreau, James Wurm, Dustin Boone, Bailey Colletta,

Randy Hays, Steve Korte, & Christopher Myers.

       7.      Based on information received exchanged between Plaintiffs’ counsel and the City

Counselor’s office, Plaintiffs have agreed to file, simultaneously with this Response, a motion to

dismiss Orlando Morrison and Fred Klefisch without prejudice.

       8.      With regard to Defendants Rebecca Andrews, Daniel Cora, Bradford Ellis, Orie

Figgs, Michael Flatley, Derrick Frye, Daniel Howard, Jon Long, Brandon Moore, Aaron Mueller,

Cliff Sommer, Christopher Tanner, Matt Tesreau, and James Wurm, the City Counselor’s office

has indicated that it is in the process of contacting the remaining defendants and getting necessary

approvals to represent them. Assuming they receive those approvals, the City Counselor’s intends

to enter their appearance regarding those Defendants. If they do not, the City Counselor’s office

will so inform Plaintiffs who will attempt to effectuate service on them.

       9.      The City Counselor’s office has indicated that they should be able to complete this

process for the Defendants in Paragraph 8 within the next 30 days.

       10.     With respect to Defendants William Olsten, Dustin Boone, Bailey Colletta, Randy

Hays, Steve Korte, and Christopher Myers, the City Counselor’s office has stated that they will

notify Plaintiffs’ counsel within 15 days if they will enter an appearance for these officers. If the

City declines to represent these officers, Plaintiffs’ counsel will expeditiously request summonses

and serve these Defendants with a summons.



                                                 2
Case: 4:19-cv-02590-CDP Doc. #: 47 Filed: 08/28/20 Page: 3 of 3 PageID #: 2578




       11.     Accordingly, with consent of Defendants’ attorneys, Plaintiffs request that the

Court set a deadline for October 5, 2020, for either the City Counselor’s office to enter an

appearance on behalf of the remaining Defendants or for Plaintiffs to serve them.

       WHEREFORE, for the reasons stated above, Plaintiffs respectfully request the Court to

enter an order setting a deadline for October 5, 2020, for either the City Counselor’s office to enter

an appearance on behalf of the remaining Defendants or for Plaintiffs to serve them.


Date: August 28, 2020                                 Respectfully submitted,

                                                      KHAZAELI WYRSCH, LLC

                                                      /s/ James R. Wyrsch
                                                      Javad M. Khazaeli, #53735(MO)
                                                      James R. Wyrsch, #53197(MO)
                                                      Kiara N. Drake, #67129(MO)
                                                      911 Washington Avenue, Suite 211
                                                      St. Louis, MO 63101
                                                      (314) 288-0777
                                                      javad.khazaeli@kwlawstl.com
                                                      james.wyrsch@kwlawstl.com
                                                      kiara.drake@kwlawstl.com

                                                      Alicia Campbell, 59586(MO)
                                                      Campbell Law LLC
                                                      3407 Jefferson Avenue
                                                      St. Louis, MO 63118
                                                      P: 888.588.5043
                                                      F: 314.588.9188
                                                      alicia@campbelllawllc.com

                                                      Attorneys for Plaintiffs




                                                  3
